 Case 2:19-cv-14121-RLR Document 21 Entered on FLSD Docket 07/29/2019 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  FT. PIERCE DIVISION


 TAMMY MCBRIDE,

        Plaintiff,

 v.                                                 CASE NO.: 2:19-cv-14121-RLR

 THE CBE GROUP, INC.,

        Defendant.


                                          ./


                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


               COMES NOW the Plaintiff, TAMMY MCBRIDE, and the Defendant, THE CBE

GROUP, INC., pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned counsel,

hereby stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the

Defendant, in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees,

costs and expenses.

      By:

/s/ Heather H. Jones
Heather H. Jones, Esq.                                    /s/ Joseph C. Proulx
Florida Bar No. 0118974                                   Joseph C. Proulx Esq.
William “Billy” Peerce Howard, Esq.                       Florida Bar No. 0056830
Florida Bar No. 0103330                                   Dale T. Golden, Esq.
THE CONSUMER PROTECTION FIRM, PLLC                        Florida Bar No.: 0094080
4030 Henderson Blvd.                                      GOLDEN SCAZ GAGAIN, PLLC
Tampa, FL 33629                                           201 North Armenia Avenue
Telephone: (813) 500-1500, ext. 205                       Tampa, FL 33609
Facsimile: (813) 435-2369                                 Telephone: (813) 251-5500
Heather@TheConsumerProtectionFirm.com                     Facsimile: (813) 251-3675
Billy@TheConsumerProtectionFirm.com                       jproulx@gsgfirm.com
Attorney for Plaintiff                                    dgolden@gsgfirm.com
                                                          Attorney for Defendant
 Case 2:19-cv-14121-RLR Document 21 Entered on FLSD Docket 07/29/2019 Page 2 of 2




                                   CERTIFICATE OF SERVICE

      I certify that on July 29, 2019, a copy of the foregoing document was served on all counsel of
record via CM/ECF.



                                           /s/ Heather H. Jones
                                           Heather H. Jones, Esq.
                                           Florida Bar No. 0118974
                                           William “Billy” Peerce Howard, Esq.
                                           Florida Bar No. 0103330
                                           THE CONSUMER PROTECTION FIRM, PLLC
                                           4030 Henderson Blvd.
                                           Tampa, FL 33629
                                           Telephone: (813) 500-1500, ext. 205
                                           Facsimile: (813) 435-2369
                                           Heather@TheConsumerProtectionFirm.com
                                           Billy@TheConsumerProtectionFirm.com
                                           Attorney for Plaintiff
